Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 2015/0012308 A1, hereinafter referred to as Snyder).
	Regarding claim 1, Snyder discloses a central server (100, 200, Figs. 1, 2; paragraphs [0090], [0140], [0141]) comprising: 
a database (112a, 112b, Fig. 1; database DB 260 in Fig. 2, paragraph [0109]) configured to store library data corresponding to a library to be executed by a lighting device (display of the phone, “the user’s phone as a smart colored pixel based on the seat location”, paragraph [0148]); 
a communication unit (140, 150, Fig. 1; 256, 220 in Fig. 2) configured to transmit the library data to a user's mobile terminal (“The distribution or assignment system 140 is communicatively coupleable with the mobile devices 160 via one or more communications networks 150a-150c”, paragraph [0073]); and 
a processor (processing unit 206, [0094], [0106]) configured to acquire a seat map of a performance hall and to give each of a plurality of pixels, constituting the seat map, direction data including information on a color pattern to be expressed by each of the plurality of pixels (“A controlling system creates amazing light shows using the user's phone as a smart colored pixel based on the seat location. Imagine sitting in your seat and looking across to the other side of the stadium and seeing thousands of phones held up showing sequences of colorful lights or maybe even a stadium high picture of a flying pig circling the stadium by using multiple fans' phones as pixels in a giant display.”, paragraph [0148]).

Regarding claim 2, Snyder discloses the central server of claim 1, wherein the processor is configured to generate a dot animation that is a combination of frame images extracted from an image (e.g. “flying pig”) and to extract colors of the pixels from the generated dot animation a smart colored pixel based on the seat location…. high picture of a flying pig circling the stadium by using multiple fans' phones as pixels in a giant display.”, paragraph [0148]).

Regarding claim 3, Snyder discloses the central server of claim 2, wherein the processor is configured to convert the extracted colors into colors most similar to the extracted colors among 256 colors (intended for each fans’ phone to display a part of a large flying pig as a group, see “picture of a flying pig circling the stadium by using multiple fans' phones as pixels in a giant display.”, paragraph [0148]).

Regarding claim 4, Snyder discloses the central server of claim 3, wherein the processor is configured to determine continuity of the converted colors and to determine whether transition of the continued colors is performed after determining the continuity of the colors (“it is possible that applications executing on mobile devices and a server could operate together to stitch together the photos taken by multiple attendees to create an oriented linkage of photographs and these photographs may further be sorted by relative time of acquisition to provide a oriented photographic panorama of the event over a relative period of time.”, paragraph [0145]).

Regarding claim 9, Snyder discloses the central server of claim 1, wherein the plurality of pixels correspond to a plurality of lighting devices, respectively, each outputting a light pattern corresponding to the color pattern (“the at least one processor unit may provide at least one mapping tool as part of the user interface, operation of which logically maps seats to pixels to form at least one graphic, paragraph [0007]).

Regarding claim 10, Snyder discloses the central server of claim 1, wherein the library data comprises library identification information for identifying the library (“Based on the user input, the authoring system 120 accesses a venue and/or event plan from storage 110 for the selected venue and/or event, for example venue plan 112b.” paragraph [0075]), information indicating colors or brightness of light output by a light source unit (“it might be possible to level the intensity balance using pixels for the actual participation.”, paragraph [0144]), and information on a light pattern output by the light source unit (“A controlling system creates amazing light shows using the user's phone as a smart colored pixel based on the seat location…. high picture of a flying pig circling the stadium by using multiple fans' phones as pixels in a giant display.”, paragraph [0148]).

Regarding claim 16, Snyder discloses the central server of claim 2, wherein the dot animation is an animation indicating light patterns to be output by a plurality of lighting devices as dots in accordance with the passage of time (“authoring method may further include logically mapping seats to pixels to form at least one visual effect that moves over time from one location to another location in the venue (e.g., scrolls wave like).” paragraph [0017]; “A controlling system creates amazing light shows using the user's phone as a smart colored pixel based on the seat location…. high picture of a flying pig circling the stadium by using multiple fans' phones as pixels in a giant display.”, paragraph [0148]).

Regarding claim 17, Snyder discloses the central server of claim 1, wherein the direction data includes information on a color to be expressed by a corresponding pixel, a color pattern a smart colored pixel based on the seat location…. high picture of a flying pig circling the stadium by using multiple fans' phones as pixels in a giant display.”, paragraph [0148]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of OGAWA MASAHIRO et al. (WO 2013042206 A1, hereinafter referred to as Masahiro).
Regarding claim 5, Snyder discloses all the features and limitations as discussed above but does not expressly disclose wherein the processor is configured to determine whether transition of RGB values of the previous color and RGB values of the next color is performed using a cosine similarity technique.
However, Masahiro discloses a cosine similarity calculated using shape change information and when the calculated similarity is less than a predetermine threshold, a change in a subject is detected (paragraph [45]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the processor of Snyder to determine whether .

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oxenham et al. (US 2014/0188527 A1) discloses enhanced two-dimensional seat map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL D CHANG/Primary Examiner, Art Unit 2844